DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105640439 (CN 439) in view of US Pat No 1,740,830 to Parker and US Pat No 2,335,031 to Stevens.

    PNG
    media_image1.png
    845
    1032
    media_image1.png
    Greyscale

CN 439 discloses a handheld vacuum cleaner that comprises a main body (2) including a handle and a receptacle (22); a motor assembly positioned within the main body; and a battery (1) configured to be selectively received within the receptacle to power the motor assembly; and a latch (23) movable between a blocking position that prevents removal of the battery from the receptacle and a released position that allows removal of the battery from the receptacle.
The battery includes a ramp (end surface on the battery shield) that moves the latch from the blocking position to the released position when the battery is inserted into the receptacle.


    PNG
    media_image2.png
    407
    860
    media_image2.png
    Greyscale

Parker teaches that it is well known in the art to provide a latch (8) to secure two members (2, 4) as a one piece member, that will be elastically deformed when is movable between a blocking and a release positions.
The latch comprises a user actuated portion, a locking portion (12) and a fixed connection (11). The user actuated portion will deflect the locking portion to the released position. The latch will flex between the blocking position and the released position as a cantilever.
The locking portion (12) is positioned between the fixed connection and the user-actuated portion.
The locking portion includes a connecting portion extending to the fixed connection, and wherein the connecting portion deforms when the latch moves between the blocking position and the released position.



    PNG
    media_image3.png
    812
    871
    media_image3.png
    Greyscale

Stevens teaches that it is well known in the art to provide a similar latch (37) on a vacuum cleaner.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch described by CN 439 as a deforming latch, as taught by .

Claims 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105640439 (CN 439) in view of US Pat No 1,740,830 to Parker, US Pat No 2,335,031 to Stevens and further in view of US Pat No 5,583,612 to Schell et al (Schell).
CN 439, as modified by Parker and Stevens, teaches that the latch is a single integrally member (Parker latch).
However, the combination fails to disclose that the latch is molded (plastic) and that includes an integral spring. Parker teaches that the latch is manufactured from a spring metal material.

    PNG
    media_image4.png
    573
    1307
    media_image4.png
    Greyscale

Schell teaches that it is well known in the art to provide a spring latch manufactured by using a metal or molded plastic material (Col 6 Line 20, Col 7 Line 19). The latch further comprises an integral spring (140) for biasing the latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the latch described by CN 439, as modified by Parker and 
Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105640439 (CN 439) in view of US Pat No 1,740,830 to Parker, US Pat No 2,335,031 to Stevens and further in view of US Pat No 754,452 to Howe.
CN 439, as modified by Parker and Stevens, fails to disclose that the user-actuated portion of the latch is constrained by the main body to translate along a single axis only.

    PNG
    media_image5.png
    553
    773
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the user actuated portion of the latch described by CN 439, as modified by Parker and Stevens, constrained by the main body to translate along a single axis only, as taught by Howe, in order to guide the user actuated portion during operation.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105640439 (CN 439) in view of US Pat No 1,740,830 to Parker, US Pat No 2,335,031 to Stevens and further in view of CN 205671986 (CN 986).
CN 439, as modified by Parker and Stevens, fails to discloses an eject assist assembly that biases the battery out of the receptacle, comprising an ejector and a spring. 

    PNG
    media_image6.png
    732
    1278
    media_image6.png
    Greyscale

CN 986 teaches that it is well known in the art to provide a handheld vacuum cleaner with an eject assist assembly (163) that biases a battery (16) out of a receptacle, and that comprises an ejector and a spring (1631, 1632).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the battery unit described by CN 439, as modified by Parker and Stevens, with an eject assist assembly, as taught by CN 986, in order to automatically eject the batter after the latch is released.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 19, 2021